PER CURIAM.
Defendant in the instant case was sentenced to serve one hundred (100) years at hard labor. However, under the provisions of La.R.S. 15:529.1(A)(3), a defendant convicted of simple burglary in violation of La.R.S. 14:62 and found to be a fourth or subsequent felony offender is appropriately sentenced to not less than twenty (20) years and not more than his natural life.
Defendant’s conviction is affirmed, but his sentence is annulled and set aside. The case is remanded to the lower court for resentencing in accordance with the law and views herein expressed.